DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 12, and 21 are objected to because of the following informalities: the limitation “at least one synthesized empty” should recite “the at least one synthesized empty.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 12-15, 18, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature “Sports camera calibration via synthetic data,” Proceedings of the IEEE/CVF conference on computer vision and pattern recognition workshops, 2019 (Chen et al.) (hereinafter Chen), in view of U.S. Patent Application Publication No.: 2020/0342652 (Rowell et al.) (hereinafter Rowell).
Regarding claim 1, Chen teaches a method for providing robust model-based camera tracking for a camera viewing a sports field, comprising: (Chen, Abstract, “

    PNG
    media_image1.png
    357
    391
    media_image1.png
    Greyscale
”)
receiving a synthesized data set comprising at least one synthesized empty field image of the sports field, and synthesized camera parameters corresponding to camera parameters used to generate the synthesized empty field image (Chen, page 3, para. 8; para. 8-11; page 4, para. 1; FIG. 2: “

    PNG
    media_image2.png
    350
    471
    media_image2.png
    Greyscale
; “

    PNG
    media_image3.png
    579
    475
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    96
    479
    media_image4.png
    Greyscale
”;

    PNG
    media_image5.png
    486
    1030
    media_image5.png
    Greyscale
;
the camera poses and generated edge images of the empty sports field are all synthesized by the novel camera pose engine shown in FIG. 2 and stored in the feature-pose database);

training a neural network model to estimate the corresponding synthesized camera parameters by providing the model with an input training image comprising the synthesized empty field image, and providing the model with model output targets comprising the synthesized empty field image and the corresponding synthesized camera parameters as targets for the model, and, when training is complete, the model providing trained model parameters (Chen, page 4, section 3.2-3.4; FIG. 2: “

    PNG
    media_image6.png
    223
    481
    media_image6.png
    Greyscale
”; “

    PNG
    media_image7.png
    530
    465
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    555
    469
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    486
    1030
    media_image9.png
    Greyscale
;
the neural network model is interpreted as the entire model architecture and process shown in FIG. 2; the neural network model is trained, specifically the GAN (generative adversarial network); another part of the neural network model is the Siamese network (a type of convolutional neural network) that takes in as input both the generated edge images (input training image comprising a synthesized empty field image) and associated camera poses (synthesized camera parameters) stored in the feature-pose database and the images’ features are found (trained model parameters); a homography matrix is found using distance image (estimated empty field image associated with the live input image without any occlusions) between the testing edge image output from the GAN and the generated edge image to refine the camera pose (estimate the corresponding synthesized camera parameters); the generated edge images and the associated camera poses are the model output targets that refine the camera pose from the testing edge image output from the GAN);
	receiving by the neural network model, a live input image comprising a view of the field with live occlusions blocking portions of the field (Chen, 
		
    PNG
    media_image10.png
    486
    1030
    media_image10.png
    Greyscale
;
The test image shown in FIG. 2 is a live input image from a sports game that is received by the GAN (Generative Adversarial Network) part of the neural network model (entirety of FIG. 2); the image has occlusions such as players moving on the field and covering the markings of the field); and
	providing by the neural network model, using the trained model parameters, estimated live camera parameters corresponding to camera parameters used to generate the live input image (Chen, page 4, section 3.4: “

    PNG
    media_image11.png
    341
    460
    media_image11.png
    Greyscale
”;
the neural network model (see Chen, FIG. 2) inputs the live image into the 2-part GAN (Generative Adversarial Network) that segments the field from the rest of the image and detects field lines in the image; an edge image (see FIG. 2) is output from the 2-part GAN; the trained model parameters are the generated edge image (synthetic empty field image) with its features outputted from the Siamese network (convolutional neural network), as well as the camera pose (synthetic camera features) stored in the feature-pose database; the camera pose of the output from the GAN is refined by estimating a homography matrix from the GAN output edge image and the generated edge image via image distance from every pixel to its closest edge pixels); since the live camera pose is known when capturing the live image with a camera, the refined camera pose outputted by the neural network model (see Chen, FIG. 2) corresponds to the camera parameters used to generate the live input image).
	Chen fails to teach
	at least one synthesized occlusion graphic blocking at least a portion of the field.
	Rowell teaches
	at least one synthesized occlusion graphic blocking at least a portion of the field (Rowell, para. [0056]: “
			
    PNG
    media_image12.png
    356
    424
    media_image12.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the synthesized data set including at least one synthesized empty field image of the sports field, as taught by Chen, to also include at least one synthesized occlusion graphic blocking at least a portion of the field added via the synthetic image generation module 102, as taught by Rowell.
The suggestion/motivation would have been that “by using encoded depth information to generate ground truth quality depth information for all synthetic images, the synthetic image generation system provides significant time, cost, and accuracy advantages over conventional methods of generating ground truth data” (Rowell, para. [0028], lines 14-17); this is because “depth information generated from stereo images, however, is generally not fully contiguous because any occlusion or defect in one of the images produces disparity occlusion at that location” (Rowell, para, [00287], lines 21-25).
Chen, in view of Rowell, teaches
providing the model with an input training image comprising the synthesized empty field image with synthesized occlusion graphic (the generated edge images in FIG. 2 of Chen are modified by Rowell to add in an occlusion before being input into the Siamese network (convolutional neural network) to find the images’ features).
Therefore, it would have been obvious to combine Chen with Rowell to obtain the invention as specified in claim 1.
Regarding claim 2, Chen, in view of Rowell, teaches the method of Claim 1, wherein the training comprises training the neural network model to estimate the synthesized empty field image; and wherein the providing comprises providing by the neural network model, using the trained model parameters, an estimated empty field image associated with the live input image without any occlusions (Chen, FIG. 2, page 2, para. 3:

    PNG
    media_image13.png
    486
    1030
    media_image13.png
    Greyscale
; “

    PNG
    media_image14.png
    164
    468
    media_image14.png
    Greyscale
”;
the neural network model is interpreted as the entire model architecture and process shown in FIG. 2; the neural network model is trained, specifically the GAN (generative adversarial network); another part of the neural network model is the Siamese network (a type of convolutional neural network) that takes in as input both the generated edge images (input training image comprising a synthesized empty field image) and associated camera poses (synthesized camera parameters) stored in the feature-pose database and the images’ features are found (trained model parameters); a homography matrix is found using distance image (estimated empty field image associated with the live input image without any occlusions) between the testing edge image output from the GAN (live image and the generated edge image to refine the camera pose (estimate the corresponding synthesized camera parameters); the generated edge images and the associated camera poses are the model output targets that refine the camera pose from the testing edge image output from the GAN; therefore, the neural network model shown in FIG. 2 of Chen is trained to estimate a synthesized empty field image (distance image shown in FIG. 2)).
Regarding claim 3, Chen, in view of Rowell, teaches the method of Claim 1, further comprising creating the synthesized data set (Chen, page 3, para. 8; para. 8-11; page 4, para. 1; FIG. 2: “

    PNG
    media_image2.png
    350
    471
    media_image2.png
    Greyscale
; “

    PNG
    media_image3.png
    579
    475
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    96
    479
    media_image4.png
    Greyscale
”;

    PNG
    media_image5.png
    486
    1030
    media_image5.png
    Greyscale
;
the camera poses and generated edge images of the empty sports field are all synthesized by the novel camera pose engine shown in FIG. 2 and stored in the feature-pose database).
	Regarding claim 4, Chen, in view of Rowell, teaches the method of Claim 1, wherein the neural network model comprises a convolutional neural network (Chen, FIG. 2; page 4, para. 2:

    PNG
    media_image5.png
    486
    1030
    media_image5.png
    Greyscale
; “

    PNG
    media_image15.png
    271
    473
    media_image15.png
    Greyscale
”).
	Regarding claim 5, Chen, in view of Rowell, teaches the method of Claim 1, wherein the neural network model comprises a convolutional/pooling layers and fully-connected layers (Chen, page 4, para. 4-5, section 3.2: “

    PNG
    media_image16.png
    600
    472
    media_image16.png
    Greyscale
”;
One of ordinary skill in the art of neural networks would understand that Siamese networks include convolutional/pooling layers and fully-connected layers).
	Regarding claim 8, Chen, in view of Rowell, teaches the method of Claim 1, wherein the estimated live camera parameters comprises at least one of: camera location, camera orientation, field of view, and optical distortion (Chen, page 4, section 3.4: “

    PNG
    media_image11.png
    341
    460
    media_image11.png
    Greyscale
”;
the estimated camera parameter is the camera pose that is refined from the live image of the sports field; camera pose in the field of computer vision represents the position and orientation).
	Regarding claim 10, Chen, in view of Rowell, teaches the method of Claim 2, wherein the neural network model learns to ignore the occlusions in the input image (Chen, page 4, para 4-6: “
		
    PNG
    media_image17.png
    628
    559
    media_image17.png
    Greyscale
”).
Regarding claim 12, Chen teaches a method for providing robust model-based camera tracking and occlusion removal for a camera viewing a sports field, comprising: (Chen, Abstract, “

    PNG
    media_image1.png
    357
    391
    media_image1.png
    Greyscale
”)
receiving a synthesized data set comprising at least one synthesized empty field image of the sports field, and synthesized camera parameters corresponding to camera parameters used to generate the synthesized empty field image (Chen, page 3, para. 8; para. 8-11; page 4, para. 1; FIG. 2: “

    PNG
    media_image2.png
    350
    471
    media_image2.png
    Greyscale
; “

    PNG
    media_image3.png
    579
    475
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    96
    479
    media_image4.png
    Greyscale
”;

    PNG
    media_image5.png
    486
    1030
    media_image5.png
    Greyscale
;
the camera poses and generated edge images of the empty sports field are all synthesized by the novel camera pose engine shown in FIG. 2 and stored in the feature-pose database);
training a neural network model to estimate the synthesized empty field image and the corresponding synthesized camera parameters by providing the model with an input training image comprising the synthesized empty field image, and providing the model with model output targets comprising the synthesized empty field image and the corresponding synthesized camera parameters as targets for the model, and, when training is complete, the model providing trained model parameters (Chen, page 4, section 3.2-3.4; FIG. 2: “

    PNG
    media_image6.png
    223
    481
    media_image6.png
    Greyscale
”; “

    PNG
    media_image7.png
    530
    465
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    555
    469
    media_image8.png
    Greyscale
”;

    PNG
    media_image9.png
    486
    1030
    media_image9.png
    Greyscale
;
the neural network model is interpreted as the entire model architecture and process shown in FIG. 2; the neural network model is trained, specifically the GAN (generative adversarial network); another part of the neural network model is the Siamese network (a type of convolutional neural network) that takes in as input both the generated edge images (input training image comprising a synthesized empty field image) and associated camera poses (synthesized camera parameters) stored in the feature-pose database and the images’ features are found (trained model parameters); a homography matrix is found using distance image (estimated empty field image associated with the live input image without any occlusions) between the testing edge image output from the GAN and the generated edge image to refine the camera pose (estimate the corresponding synthesized camera parameters); the generated edge images and the associated camera poses are the model output targets that refine the camera pose from the testing edge image output from the GAN; therefore, the neural network model shown in FIG. 2 of Chen is trained to estimate a synthesized empty field image (distance image shown in FIG. 2));
receiving by the neural network model, a live input image comprising a view of the field with live occlusions blocking portions of the field (Chen, 

    PNG
    media_image10.png
    486
    1030
    media_image10.png
    Greyscale
;
The test image shown in FIG. 2 is a live input image from a sports game that is received by the GAN (Generative Adversarial Network) part of the neural network model (entirety of FIG. 2); the image has occlusions such as players moving on the field and covering the markings of the field); and
providing by the neural network model, using the trained model parameters, estimated live camera parameters corresponding to camera parameters used to generate the live input image and an estimated empty field image associated with the live input image without an occlusions (Chen, FIG. 2, page 2, para. 3; page 4, section 3.4:

    PNG
    media_image13.png
    486
    1030
    media_image13.png
    Greyscale
; “

    PNG
    media_image14.png
    164
    468
    media_image14.png
    Greyscale
”;

    PNG
    media_image11.png
    341
    460
    media_image11.png
    Greyscale
”;
the neural network model is interpreted as the entire model architecture and process shown in FIG. 2; the neural network model is trained, specifically the GAN (generative adversarial network); another part of the neural network model is the Siamese network (a type of convolutional neural network) that takes in as input both the generated edge images (input training image comprising a synthesized empty field image) and associated camera poses (synthesized camera parameters) stored in the feature-pose database and the images’ features are found (trained model parameters); a homography matrix is found using distance image (estimated empty field image associated with the live input image without any occlusions) between the testing edge image output from the GAN and the generated edge image to refine the camera pose (estimate the corresponding synthesized camera parameters); the generated edge images and the associated camera poses are the model output targets that refine the camera pose from the testing edge image output from the GAN; therefore, the neural network model shown in FIG. 2 of Chen is trained to estimate a synthesized empty field image (distance image shown in FIG. 2); 
the neural network model (see Chen, FIG. 2) inputs the live image into the 2-part GAN (Generative Adversarial Network) that segments the field from the rest of the image and detects field lines in the image; an edge image (see FIG. 2) is output from the 2-part GAN; the trained model parameters are the generated edge image (synthetic empty field image) with its features outputted from the Siamese network (convolutional neural network), as well as the camera pose (synthetic camera features) stored in the feature-pose database; the camera pose of the output from the GAN is refined by estimating a homography matrix from the GAN output edge image and the generated edge image via image distance from every pixel to its closest edge pixels); since the live camera pose is known when capturing the live image with a camera, the refined camera pose outputted by the neural network model (see Chen, FIG. 2) corresponds to the camera parameters used to generate the live input image).
Chen fails to teach
	at least one synthesized occlusion graphic blocking at least a portion of the field.
	Rowell teaches
	at least one synthesized occlusion graphic blocking at least a portion of the field (Rowell, para. [0056]: “
			
    PNG
    media_image12.png
    356
    424
    media_image12.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the synthesized data set including at least one synthesized empty field image of the sports field, as taught by Chen, to also include at least one synthesized occlusion graphic blocking at least a portion of the field added via the synthetic image generation module 102, as taught by Rowell.
The suggestion/motivation would have been that “by using encoded depth information to generate ground truth quality depth information for all synthetic images, the synthetic image generation system provides significant time, cost, and accuracy advantages over conventional methods of generating ground truth data” (Rowell, para. [0028], lines 14-17); this is because “depth information generated from stereo images, however, is generally not fully contiguous because any occlusion or defect in one of the images produces disparity occlusion at that location” (Rowell, para, [00287], lines 21-25).
Chen, in view of Rowell, teaches
providing the model with an input training image comprising the synthesized empty field image with synthesized occlusion graphic (the generated edge images in FIG. 2 of Chen are modified by Rowell to add in an occlusion before being input into the Siamese network (convolutional neural network) to find the images’ features).
Therefore, it would have been obvious to combine Chen with Rowell to obtain the invention as specified in claim 12.
With regards to claims 13-15 and 18, they recite the same limitations as claims 3-5 and 10 respectively (both independent claims 1 and 12 are both processes). Thus, the analysis in rejecting claims 3-5 and 10 are equally applicable to claims 13-15 and 18.
Regarding claim 21, the claim is a broader version of claim 12 where instead of a camera viewing specifically a sports field, the camera is viewing a scene; all limitations recited in claim 21 are recited in claim 12. Therefore, the analysis in rejecting claim 12 is equally applicable to claim 21.
Regarding claim 23, Chen, in view of Rowell, teaches the method of claim 21, wherein the scene comprises a sports field (Chen, abstract: “

    PNG
    media_image18.png
    173
    583
    media_image18.png
    Greyscale
”; see FIG. 2).
	Regarding claim 24, Chen, in view of Rowell, teaches the method of Claim 21, wherein the providing comprises providing by the neural network model, using the trained model parameters, estimated live camera parameters corresponding to camera parameters used to generate the live input
image (Chen, page 4, section 3.4: “

    PNG
    media_image11.png
    341
    460
    media_image11.png
    Greyscale
”;
the neural network model (see Chen, FIG. 2) inputs the live image into the 2-part GAN (Generative Adversarial Network) that segments the field from the rest of the image and detects field lines in the image; an edge image (see FIG. 2) is output from the 2-part GAN; the trained model parameters are the generated edge image (synthetic empty field image) with its features outputted from the Siamese network (convolutional neural network), as well as the camera pose (synthetic camera features) stored in the feature-pose database; the camera pose of the output from the GAN is refined by estimating a homography matrix from the GAN output edge image and the generated edge image via image distance from every pixel to its closest edge pixels); since the live camera pose is known when capturing the live image with a camera, the refined camera pose outputted by the neural network model (see Chen, FIG. 2) corresponds to the camera parameters used to generate the live input image).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Rowell, and in further view of U.S. Patent Application Publication No.: 2020/0311540 (Chakraborty et al.) (hereinafter Chakraborty).
Regarding claim 6, Chen, in view of Rowell, teaches the method of Claim 1.
Chen, in view of Rowell, fails to teach
 wherein the neural network model comprises supervised learning optimization using a cost function.
	Chakraborty teaches
wherein the neural network model comprises supervised learning optimization using a cost function (Chakraborty, para. [0042]: “

    PNG
    media_image19.png
    488
    513
    media_image19.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the neural network model, as taught by Chen, in view of Rowell, to include supervised learning optimization using a cost function, as taught by Chakraborty.
The suggestion/motivation for doing so would have been “quantifying the mean discrepancy between F(xμ) [ i.e. input] and yμ [i.e. output]” (Chakraborty, para. [0042]).
Therefore, it would have been obvious to combine Chen and Rowell, with Chakraborty, to obtain the invention as specified by claim 6.
With regards to claim 16, it recites the same limitations as claim 6 (both independent claims 1 and 12 are both processes). Thus, the analysis in rejecting claim 6 is equally applicable to claim 16.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Rowell, and in further view of U.S. Patent Application Publication No.: 2022/0319034 (Fan et al.) (hereinafter Fan).
Regarding claim 7, Chen, in view of Rowell, teaches the method of claim 1.
Chen, in view of Rowell, fails to teach
switching to a different camera view when a confidence metric of the estimated live camera parameters is below a predetermined level.
Fan teaches
switching to a different camera view when a confidence metric of the estimated live camera parameters is below a predetermined level (Fan, para. [0047], lines 1-19; para. [0049], lines 7-39; FIG. 4: “
			
    PNG
    media_image20.png
    365
    425
    media_image20.png
    Greyscale
; “

    PNG
    media_image21.png
    346
    427
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    100
    428
    media_image22.png
    Greyscale
”;

    PNG
    media_image23.png
    408
    730
    media_image23.png
    Greyscale
;
a first camera 414 of a multi-camera system takes an image 406 of a person’s head and an artificial neural network estimates camera parameters such as roll 316, pitch 318, and yaw 320; a confidence score 522 (from 0 to 1) is determined based on the estimated camera parameters predicted by the neural network; if the confidence score is below a threshold of 0.95 (95%), then the image from the first camera 414 is not used; the system then switches to an additional camera view from other cameras such as second camera 416, or third camera 418).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method for providing robust model-based camera tracking for a camera viewing a sports field, as taught by Chen, in view of Rowell, to include the step of switching to a different camera view when a confidence metric of the estimated live camera parameters is below a predetermined level, as taught by Yan.
	The suggestion/motivation for doing so would have been to implement a decision-making process so “the view 510 [from first camera] corresponding to image data 502 will not be used to determine which view from among view of different camera will be selected for further rendering” (Fan, para. [0049], lines 17-19). This process ensures that the camera selected has accurate estimated camera parameters outputted by the neural network.
	Therefore, it would have been obvious to combine Chen and Rowell, with Yan, to obtain the invention as specified by claim 7.
	With regards to claim 20, it recites the same limitations as claim 6 (both independent claims 1 and 12 are both processes). Thus, the analysis in rejecting claim 7 is equally applicable to claim 20.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Rowell, and in further view of U.S. Patent Application Publication No.: 2022/0084653 (Yang).
Regarding claim 9, Chen, in view of Rowell, teaches the method of Claim 2, wherein the neural network model comprises a generative adversarial network (GAN) (Chen, FIG. 2:

    PNG
    media_image24.png
    299
    648
    media_image24.png
    Greyscale
).
	Chen, in view of Rowell, fails to teach
	a generative adversarial network (GAN) having a special purpose decoder.
Yang teaches
a generative adversarial network (GAN) having a special purpose decoder (Yang, para. [0063]: “

    PNG
    media_image25.png
    184
    509
    media_image25.png
    Greyscale
”;
the special purpose for the decoder in the GAN is upsampling and deconvolution).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the generative adversarial network (GAN), as taught by Chen, in view of Rowell, to include a special purpose decoder, as taught by Yang.
The suggestion/motivation would have been to implement “upsampling and deconvolution” (Yang, para. [0063]) which are used to make spatial dimensions of the output from the GAN equal to the input live image.
Therefore, it would have been obvious to combine Chen and Rowell, with Yang, to obtain the invention as specified by claim 9.
With regards to claim 17, it recites the same limitations as claim 9 (both independent claims 1 and 12 are both processes). Thus, the analysis in rejecting claim 9 is equally applicable to claim 17.
Claims 11, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Rowell, and in further view of U.S. Patent Application No.: 2022/0067994 (Neuburger et al.) (hereinafter Neuburger).
Regarding claim 11, Chen, in view of Rowell, teaches the method of Claim 2, wherein the neural network model provides segmentation of the live input image into foreground and background images, the foreground image comprising occlusions and the background image comprising the field (Chen, page 4, para 4-6: “ 

    PNG
    media_image26.png
    628
    559
    media_image26.png
    Greyscale
”;
    PNG
    media_image27.png
    299
    157
    media_image27.png
    Greyscale
).
	Chen, in view of Rowell, fails to teach
	intelligent fill of the background image in areas where the occlusions have been removed.
	Neuburger teaches
	intelligent fill of the background image in areas where the occlusions have been removed (Neuburger, para. [0012]; para. [0024]: “

    PNG
    media_image28.png
    234
    432
    media_image28.png
    Greyscale
”; “

    PNG
    media_image29.png
    308
    428
    media_image29.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the background image comprising the field, as taught by Chen, to include intelligent fill of the background image in areas where the occlusions have been removed, as taught by Neuburger.
	The suggestion/motivation would have been to make the background image “resemble the remainder of the article … in a way that remains natural to the human eye” (Neuburger, para., [0024]).
	Therefore, it would have been obvious to combine Chen and Rowell, with Neuburger, to obtain the invention as specified by claim 11.
	With regards to claims 19 and 22, they recite the same limitations as claim 11 (both independent claims 1, 12, and 21 are processes). Thus, the analysis in rejecting claim 11 is equally applicable to claims 19 and 22.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662
	
/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662